Exhibit 13 Report of Independent Registered Public Accounting Firm Shareholders and Board of Directors United Bancshares, Inc. Columbus Grove, Ohio We have audited the accompanying consolidated balance sheets of United Bancshares, Inc. and subsidiaries as of December 31, 2013 and 2012, and the related consolidated statements of income, comprehensive income, shareholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2013. These consolidated financial statements are the responsibility of the Corporation’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of United Bancshares, Inc. and subsidiaries as of December 31, 2013 and 2012, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2013, in conformity with accounting principles generally accepted in the United States of America. Toledo, Ohio March 19, 2014 UNITED BANCSHARES, INC. CONSOLIDATED BALANCE SHEETS December 31, 2013 and 2012 ASSETS CASH AND CASH EQUIVALENTS Cash and due from banks $ $ Interest-bearing deposits in other banks Total cash and cash equivalents SECURITIES, available-for-sale FEDERAL HOME LOAN BANK STOCK, at cost CERTIFICATES OF DEPOSIT, at cost LOANS HELD FOR SALE LOANS Less allowance for loan losses Net loans PREMISES AND EQUIPMENT, net GOODWILL CORE DEPOSIT INTANGIBLE ASSETS, net CASH SURRENDER VALUE OF LIFE INSURANCE OTHER REAL ESTATE OWNED OTHER ASSETS, including accrued interest receivable TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES Deposits: Non-interest bearing $ $ Interest-bearing Total deposits Other borrowings Junior subordinated deferrable interest debentures Other liabilities Total liabilities SHAREHOLDERS’ EQUITY Common stock, stated value $1.00, authorized 10,000,000 shares; issued 3,760,557 shares Surplus Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock, at cost, 318,506 shares in 2013 and 314,252 shares in 2012 ) ) Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. UNITED BANCSHARES, INC. CONSOLIDATED STATEMENTS OF INCOME Years Ended December 31, 2013, 2012 and 2011 INTEREST INCOME Loans, including fees $ $ $ Securities: Taxable Tax-exempt Other Total interest income INTEREST EXPENSE Deposits Borrowings Total interest expense Net interest income PROVISION (CREDIT) FOR LOAN LOSSES ) Net interest income after provision for loan losses NON-INTEREST INCOME Service charges on deposit accounts Gain on sale of loans Net securities gains Change in fair value of mortgage servicing rights ) Increase in cash surrender value of life insurance Other operating income Total non-interest income NON-INTEREST EXPENSES Salaries, wages and employee benefits Occupancy expenses Other operating expenses Total non-interest expenses Income before income taxes PROVISION FOR INCOME TAXES NET INCOME $ $ $ NET INCOME PER SHARE (basic and diluted) $ $ $ The accompanying notes are an integral part of the consolidated financial statements. UNITEDBANCSHARES, INC. CONSOLIDATEDSTATEMENTS OF COMPREHENSIVE INCOME Years Ended December 31, 2013, 2012 and 2011 NET INCOME $ $ $ OTHER COMPREHENSIVE INCOME (LOSS) Unrealized gains (losses) on securities: Unrealized holding gains (losses) during period ) Reclassification adjustments for gains included in net income ) ) ) Other comprehensive income (loss), before income taxes ) Income tax benefit (expense) related to items of other comprehensive income (loss) ) ) Other comprehensive income (loss) ) COMPREHENSIVE INCOME (LOSS) $ ) $ $ The accompanying notes are an integral part of the consolidated financial statements. UNITED BANCSHARES, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY Years Ended December 31, 2013, 2012 and 2011 Common stock Surplus Retained earnings Accumulated other comprehensive income Treasury stock Total BALANCE AT DECEMBER 31, 2010 $ ) $ Comprehensive income: Net income - Other comprehensive income - Sale of 790 treasury shares - - - BALANCE AT DECEMBER 31, 2011 ) Comprehensive income: Net income - Other comprehensive income - Sale of 626 treasury shares - - - Cash dividends declared, $0.05 per share - - ) - - ) BALANCE AT DECEMBER 31, 2012 ) Comprehensive income: Net income - Other comprehensive loss - - - ) - ( 5,055,568 ) Repurchase of 5,000 shares ) ) Sale of 746 treasury shares - - - Cash dividends declared, $0.20 per share - - ) - - ) BALANCE AT DECEMBER 31, 2013 $ ) $ ) $ The accompanying notes are an integral part of the consolidated financial statements. UNITED BANCSHARES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended December 31, 2013, 2012 and 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) Provision for loan losses ) Gain on sale of loans ) ) ) Net securities gains ) ) ) Change in fair value of mortgage servicing rights ) ) Loss on sale or write-down of other real estate owned Increase in cash surrender value of life insurance ) ) ) Net amortization of security premiums and discounts Provision for deferred compensation Loss on disposal or write-down of premises and equipment and other assets - - Proceeds from sale of loans held-for-sale Originations of loans held-for-sale ) ) ) (Increase) decrease in other assets ) Increase (decrease) in other liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sales of available-for-sale securities Proceeds from maturities of available-for-sale securities, including paydowns on mortgage-backed securities Purchases of available-for-sale securities ) ) ) Purchase of certificates of deposit ) ) ) Net decrease in loans Purchases of premises and equipment ) ) ) Proceeds from sale of other real estate owned Net cash provided by (used in) investing activities ) The accompanying notes are an integral part of the consolidated financial statements. UNITED BANCSHARES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended December 31, 2013, 2012 and 2011 CASH FLOWS FROM FINANCING ACTIVITIES Net decrease in deposits $ ) $ ) $ ) Other borrowings: Repayments ) ) ) Change in customer repurchase agreements ) ) ) Purchase of treasury stock ) - - Proceeds from sale of treasury shares Payments of deferred compensation ) ) ) Cash dividends paid ) ) - Net cash used in financing activities ) ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS At beginning of year At end of year $ $ $ SUPPLEMENTAL CASH FLOW DISCLOSURES Cash paid during the year for: Interest $ $ $ Federal income taxes $ 350,000 $ 1,230,000 $ - Non-cash operating activity: Change in deferred income taxes on net unrealized gain or loss on available- for-sale securities $ ) $ $ Non-cash investing activities: Transfer of loans to other real estate owned $ - $ $ Change in net unrealized gain or loss on available-for-sale securities $ $ ) $ ) The accompanying notes are an integral part of the consolidated financial statements. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES United Bancshares, Inc. (the “Corporation”) was incorporated in 1985 in the state of Ohio as a single-bank holding company for The Union Bank Company (the “Bank”). The Bank formed a wholly-owned subsidiary, UBC Investments, Inc. (“UBC”) to hold and manage its securities portfolio. The operations of UBC are located in Wilmington, Delaware. The Bank has also formed a wholly-owned subsidiary, UBC Property, Inc. to hold and manage certain property that is acquired in lieu of foreclosure. The Corporation, through its wholly-owned subsidiary, the Bank, operates in one industry segment, the commercial banking industry. The Bank, organized in 1904 as an Ohio-chartered bank, is headquartered in Columbus Grove, Ohio, with branch offices in Bowling Green, Delphos, Findlay, Gibsonburg, Kalida, Leipsic, Lima, Ottawa, and Pemberville Ohio. The primary source of revenue of the Corporation is providing loans to customers primarily located in Northwestern and West Central Ohio. Such customers are predominately small and middle-market businesses and individuals. Significant accounting policies followed by the Corporation are presented below. Use of Estimates in Preparing Financial Statements The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during each reporting period. Actual results could differ from those estimates. The estimates most susceptible to significant change in the near term include the determination of the allowance for loan losses, valuation of servicing assets and goodwill, and fair value of securities and other financial instruments. Principles of Consolidation The consolidated financial statements include the accounts of the Corporation and its wholly-owned subsidiary, the Bank, and its wholly-owned subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. Cash and Cash Equivalents For purposes of the consolidated statements of cash flows, cash and cash equivalents include cash on hand, amounts due from banks, and federal funds sold which mature overnight or within four days. Restrictions on Cash The Corporation was required to maintain cash on hand or on deposit with the Federal Reserve Bank in the amount of $657,000 and $653,000 at December 31, 2013 and 2012, respectively, to meet regulatory reserve and clearing requirements. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Securities, Federal Home Loan Bank Stock and Certificates of Deposits The Corporation has designated all securities as available-for-sale. Such securities are recorded at fair value, with unrealized gains and losses, net of applicable income taxes, excluded from income and reported as accumulated other comprehensive income (loss). The cost of debt securities is adjusted for amortization of premiums and accretion of discounts to maturity. Purchase premiums and discounts are recognized in interest income using the interest method over the terms of the securities. Declines in fair value of securities below their cost that are deemed to be other-than-temporary are reflected in income as realized losses. In estimating other-than-temporary impairment losses, management considers (1) the intent to sell the securities and the more likely than not requirement that the Corporation will be required to sell the securities prior to recovery, (2) the length of time and the extent to which the fair value has been less than cost, and (3) the financial condition and near-term prospects of the issuer. Gains and losses on the sale of securities are recorded on the trade date, using the specific identification method, and are included in non-interest income. Investment in Federal Home Loan Bank of Cincinnati stock is classified as a restricted security, carried at cost, and evaluated for impairment. Investment in certificates of deposit are carried at cost and evaluated for impairment annually or when circumstances change that may have a significant effect on fair value. Loans Held for Sale Loans originated and intended for sale in the secondary market are carried at the lower of cost or estimated fair value in the aggregate. Estimated fair value is determined based on quoted market prices in the secondary market. Any net unrealized losses are recognized through a valuation allowance by charges to income. The Corporation had no unrealized losses at December31, 2013 and 2012. Loans Loans that management has the intent and ability to hold for the foreseeable future or until maturity or pay-off are generally stated at its outstanding principal amount adjusted for charge-offs and the allowance for loan losses. Interest is accrued as earned based upon the daily outstanding principal balance. Loan origination fees and certain direct obligation costs are capitalized and recognized as an adjustment of the yield of the related loan. The accrual of interest on mortgage and commercial loans is generally discontinued at the time the loan is 90 days past due unless the credit is well-secured and in process of collection. Personal loans are typically charged-off no later than when they become 150 days past due. Past due status is based on contractual terms of the loan. In all cases, loans are placed on non-accrual or charged-off at an earlier date if collection of principal or interest is considered doubtful. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Loans, Continued All interest accrued but not collected for loans that are placed on nonaccrual or charged-off is reversed against interest income. Interest on these loans is accounted for on the cash-basis or cost-recovery method, until qualifying for return to accrual. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. Allowance for Loan Losses The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to income. Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed. Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectibility of loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions. This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. Due to potential changes in conditions, it is at least reasonably possible that changes in estimates will occur in the near term and that such changes could be material to the amounts reported in the Corporation’s consolidated financial statements. The allowance consists of specific, general and unallocated components. The specific component relates to impaired loans when the discounted cash flows, collateral value, or observable market price of the impaired loan is lower than the carrying value of that loan. The general component covers classified loans (substandard or special mention) without specific reserves, as well as non-classified loans, and is based on historical loss experience adjusted for qualitative factors. An unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses. The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio. A loan is considered impaired when, based on current information and events, it is probable that the Corporation will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan by loan basis for commercial loans by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price, or the fair value of the collateral if the loan is collateral dependent. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Allowance for Loan Losses, Continued Under certain circumstances, the Corporation will provide borrowers relief through loan restructurings. A restructuring of debt constitutes a troubled debt restructuring (TDR) if the Corporation, for economic or legal reasons related to the borrower’s financial difficulties, grants a concession to the borrower that it would not otherwise consider. Restructured loans typically present an elevated level of credit risk as the borrowers are not able to perform according to the original contractual terms. Loans that are reported as TDRs are considered impaired and measured for impairment as described above. TDR concessions can include reduction of interest rates, extension of maturity dates, forgiveness of principal or interest due, or acceptance of other assets in full or partial satisfaction of the debt. Large groups of smaller balance homogeneous loans are collectively evaluated for impairment. Accordingly, the Corporation does not separately identify individual consumer and residential loans for impairment disclosures. Other Real Estate Owned Assets acquired through, or in lieu of, loan foreclosure are held for sale and are initially recorded at the lower of cost or fair value, less estimated cost to sell, at the date of foreclosure, establishing a new cost basis with loan balances in excess of fair value charged to the allowance for loan losses. Subsequent to foreclosure, valuations are periodically performed and the assets are carried at the lower of carrying amount or fair value less cost to sell. Revenue and expenses from operations and subsequent valuation adjustments are included in other operating expenses. Loan Sales and Servicing Certain mortgage loans are sold with mortgage servicing rights retained or released by the Corporation. The value of mortgage loans sold with servicing rights retained is reduced by the cost allocated to the associated mortgage servicing rights. Gains or losses on sales of mortgage loans are recognized based on the difference between the selling price and the carrying value of the related mortgage loans sold. The Corporation generally estimates fair value for servicing rights based on the present value of future expected cash flows, using management’s best estimates of the key assumptions – credit losses, prepayment speeds, servicing costs, earnings rate, and discount rates commensurate with the risks involved. Capitalized servicing rights are reported at fair value and changes in fair value are reported in net income for the period the change occurs. Servicing fee income is recorded for servicing loans, based on a contractual percentage of the outstanding principal, and is reported as other operating income. Amortization of mortgage servicing rights is charged against loan servicing fee income. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Premises and Equipment Premises and equipment is stated at cost, less accumulated depreciation. Upon the sale or disposition of the assets, the difference between the depreciated cost and proceeds is charged or credited to income. Depreciation is determined based on the estimated useful lives of the individual assets (typically 20 to 40 years for buildings and 3 to 10 years for equipment) and is computed primarily using the straight-line method. Premises and equipment is reviewed for impairment when events indicate the carrying amount may not be recoverable from future undiscounted cash flows. If impaired, premises and equipment is recorded at fair value and any corresponding write-downs are charged against current year earnings. Off-Balance Sheet Credit Related Financial Instruments In the ordinary course of business, the Corporation has entered into commitments to extend credit, including commitments under commercial letters of credit, and standby letters of credit. Such financial instruments are recorded when they are funded. The Corporation maintains a separate allowance for off-balance sheet commitments. Management estimates anticipated losses using historical data and utilization assumptions. The allowance for off-balance sheet commitments is included in other liabilities. Goodwill and Core Deposit Intangible Assets Goodwill arising from the Gibsonburg, Pemberville and Findlay branch acquisitions is not amortized, but is subject to an annual impairment test to determine if an impairment loss has occurred. Significant judgment is applied when goodwill is assessed for impairment. This judgment includes developing cash flow projections, selecting appropriate discount rates, identifying relevant market comparables, incorporating general economic and market conditions, and selecting an appropriate control premium. At December 31, 2013, the Company believes the Bank Subsidiary does not have any indicators of potential impairment based on the estimated fair value of this reporting unit. The core deposit intangible asset resulting from the Findlay branch acquisition was also determined to have a definite life and is being amortized on a straight-line basis over seven years through March 2017. Future amortization of the core deposit intangible asset is $40,857 annually for years 2014 through 2016 and $10,215 in 2017. Supplemental Retirement Benefits Annual provisions are made for the estimated liability for accumulated supplemental retirement benefits under agreements with certain officers and directors. These provisions are determined based on the terms of the agreements, as well as certain assumptions, including estimated service periods and discount rates. Advertising Costs All advertising costs are expensed as incurred. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Income Taxes Deferred income taxes are provided on temporary differences between financial statement and income tax reporting. Temporary differences are differences between the amounts of assets and liabilities reported for financial statement purposes and its tax bases. Deferred tax assets are recognized for temporary differences that will be deductible in future years’ tax returns and for operating loss and tax credit carryforwards. Deferred tax assets are reduced by a valuation allowance if it is deemed more likely than not that some or all of the deferred tax assets will not be realized. Deferred tax liabilities are recognized for temporary differences that will be taxable in future years’ tax returns. Benefits from tax positions taken or expected to be taken in a tax return are not recognized if the likelihood that the tax position would be sustained upon examination by a taxing authority is considered to be 50% or less. The Corporation has adopted the policy of classifying any interest and penalties resulting from the filing of its income tax returns in the provision for income taxes. The Corporation is not currently subject to state or local income taxes. Transfers of Financial Assets Transfers of financial assets are accounted for as sales when control over the assets has been surrendered. Control over transferred assets is deemed to be surrendered when (1) the assets have been isolated from the Corporation, (2) the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets, and (3) the Corporation does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity. The transfer of a participating interest in an entire financial asset must also meet the definition of a participating interest. A participating interest in a financial asset has all of the following characteristics: (1) from the date of transfer, it must represent a proportionate (pro rata) ownership interest in the financial asset, (2) from the date of transfer, all cash flows received, except any cash flows allocated as any compensation for servicing or other services performed, must be divided proportionately among participating interest holders in the amount equal to their share ownership, (3) the rights of each participating interest holder must have the same priority, (4) no party has the right to pledge or exchange the entire financial asset unless all participating interest holders agree to do so. Comprehensive Income Recognized revenue, expenses, gains and losses are included in net income. Although certain changes in assets and liabilities, such as unrealized gains and losses on available-for-sale securities, are reported as a separate component of the equity section of the consolidated balance sheet, such items, along with net income, are components of comprehensive income. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Per Share Data Basic net income per share is computed based on the weighted average number of shares of common stock outstanding during each year. Diluted net income per share reflects additional common shares that would have been outstanding if dilutive potential common shares had been issued. The weighted average number of shares used for the years ended December 31, 2013, 2012 and 2011: Basic Diluted Dividends per share are based on the number of shares outstanding at the declaration date. Rate Lock Commitments Loan commitments related to the origination or acquisition of mortgage loans that will be held for sale are accounted for as derivative instruments. The Corporation enters into commitments to originate loans whereby the interest rate on the loan is determined prior to funding (rate lock commitments). Rate lock commitments on mortgage loans that are intended to be sold are considered to be derivatives. Accordingly, such commitments, along with any related fees received from potential borrowers, are to be recorded at fair value as derivative assets or liabilities, with changes in fair value recorded in the net gain or loss on sale of mortgage loans. Fair value is based on fees currently charged to enter into similar agreements, and for fixed-rate commitments also considers the difference between current levels of interest rates and the committed rates. At December 31, 2013 and 2012, derivative assets and liabilities relating to rate lock commitments were not material to the consolidated financial statements. Fair Values of Financial Instruments Fair values of financial instruments are estimated using relevant market information and other assumptions, as more fully discussed in Note 17. Fair value estimates involve uncertainties and matters of significant judgment regarding interest rates, credit risk, prepayments, and other factors, especially in the absence of broad markets for particular items. Changes in assumptions or in market conditions could significantly affect the estimates. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Subsequent Events Management evaluated subsequent events through the date the consolidated financial statements were issued. Events or transactions occurring after December31, 2013, but prior to when the consolidated financial statements were issued, that provided additional evidence about conditions that existed at December31, 2013, have been recognized in the financial statements for the year ended December31, 2013. Events or transactions that provided evidence about conditions that did not exist at December31, 2013 but arose before the financial statements were issued, have not been recognized in the consolidated financial statements for the year ended December31, 2013. On January 15, 2014, United Bancshares, Inc. issued a release announcing that its Board of Directors approved a special cash dividend of $0.10 per common share payable February 14, 2014 to shareholders of record at the close of business on January 30, 2014. NOTE 2 - NEW ACCOUNTING PRONOUNCEMENTS In December 2011, the FASB issued ASU 2011-11, Disclosures about Offsetting Assets and Liabilities , amending ASC Topic 210 requiring an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. In January 2013, the FASB issued ASU 2013-01 to amend and clarify that the scope of ASU 2011-11 applies to derivatives accounted for in accordance with ASC Topic 815, derivatives and hedging, including bifurcated embedded derivatives, repurchase agreements and reverse repurchase agreements, and securities borrowing and securities lending transactions that are offset in accordance with ASC 210-20-45 or ASC 815-10-45 or subject to an enforceable master netting arrangement. The amendments are effective for annual and interim periods beginning on or after January 1, 2013, and the adoption did not impact the Corporation’s financial statements. In July 2013, the FASB issued ASU 2013-11, Income Taxes, Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists . The FASB issued ASU 2013-11 to eliminate the diversity in the presentation of unrecognized tax benefits in those instances. The amendments in this update are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. The Corporation has determined the provisions for ASU 2013-11 will not have a material impact on future financial statements. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 2 - NEW ACCOUNTING PRONOUNCEMENTS (CONTINUED) In January 2014, the FASB issued ASU 2014-04, Receivables-Troubled Debt Restructurings by Creditors . The FASB issued ASU 2014-04 to clarify when an in substance repossession or foreclosure occurs, that is, when a creditor should be considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan such that the receivable should be derecognized and the real estate property recognized. The amendments in this update apply to all creditors who obtain physical possession of residential real estate property collateralizing a consumer mortgage loan in satisfaction of a receivable. The amendments in this Update are effective for annual periods, and interim periods within those annual periods, beginning after December 15, 2014, and the Corporation has not yet determined the financial statement impact. NOTE 3 – SECURITIES The amortized cost and fair value of securities as of December 31, 2013 and 2012 are as follows: Amortized cost Fair value Amortized cost Fair value Available-for-sale: U.S. Government and agencies $ 12,637,310 $ 12,333,009 $ 15,488,836 $ 15,554,085 Obligations of states and political subdivisions Mortgage-backed Other Total $ A summary of unrealized gains and losses on securities at December 31, 2013 and 2012 follows: Gross unrealized gains Gross unrealized losses Gross unrealized gains Gross unrealized losses Available-for-sale: U.S. Government and agencies $ - $ $ $ Obligations of states and political subdivisions Mortgage-backed Other - - Total $ UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 3 - SECURITIES (CONTINUED) The amortized cost and fair value of securities at December 31, 2013, by contractual maturity, are shown below. Actual maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized cost Fair value Due in one year or less $ $ Due after one year through five years Due after five years through ten years Due after ten years Other securities having no maturity date Total $ $ Securities with a carrying value of approximately $34,271,000 at December 31, 2013 and $42,139,000 at December 31, 2012 were pledged to secure public deposits and for other purposes as required or permitted by law. The following table presents gross unrealized losses and fair value of debt securities, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position at December 31, 2013 and 2012: Securities in a continuous unrealized loss position Less than 12 months 12 months or more Total Unrealized losses Fair value Unrealized Losses Fair value Unrealized losses Fair value U.S. Government and agencies $ $ $ - $ - $ $ Obligations of states and political subdivisions 3,225,869 Mortgage-backed Other - - Total temporarily impaired securities $ U.S. Government and agencies $ $ $ - $ - $ $ Obligations of states and political subdivisions - - Mortgage-backed - - Total temporarily impaired securities $ $ $ - $ - $ $ UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 3 - SECURITIES (CONTINUED) There were 160 securities in an unrealized loss position at December 31, 2013, 13of which were in a continuous unrealized loss position for 12 months or more. Management has considered industry analyst reports, whether downgrades by bond rating agencies have occurred, sector credit reports, issuer’s financial condition and prospects, the Corporation’s ability and intent to hold securities to maturity, and volatility in the bond market, in concluding that the unrealized losses as of December31, 2013 were primarily the result of customary and expected fluctuations in the bond market. As a result, all security impairments as of December 31, 2013 are considered to be temporary. Gross realized gains from sale of securities, including securities calls, amounted to $134,848 in 2013, $293,226 in 2012, and $897,086 in 2011, with the income tax provision applicable to such gains amounting to $45,848 in 2013, $99,697 in 2012, and $305,009 in 2011. Gross realized losses from sale of securities amounted to $671 in 2013, $25,713 in 2012, and $322 in 2011 with related income tax effect of $228 in 2013, $8,742 in 2012, and $109 in 2011. NOTE 4 - LOANS Loans at December 31, 2013 and 2012 consist of the following: Residential real estate $ $ Commercial Agriculture Consumer Total loans $ $ Fixed rate loans approximated $48,206,000 at December 31, 2013 and $56,494,000 at December 31, 2012. Certain commercial and agricultural loans are secured by real estate. Most of the Corporation’s lending activities are with customers located in Northwestern and West Central Ohio. As of December 31, 2013 and 2012, the Corporation’s loans from borrowers in the agriculture industry represent the single largest industry and amounted to $38,343,403 and $43,068,272, respectively. Agriculture loans are generally secured by property and equipment. Repayment is primarily expected from cash flow generated through the harvest and sale of crops or milk production for dairy products. Agriculture customers are subject to various risks and uncertainties which can adversely impact the cash flow generated from their operations, including weather conditions; milk production; health and stability of livestock; costs of key operating items such as fertilizer, fuel, seed, or animal feed; and market prices for crops, milk, and livestock. Credit evaluation of agricultural lending is based on an evaluation of cash flow coverage of principal and interest payments and the adequacy of collateral received. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 4 – LOANS (CONTINUED) The Corporation originates 1-4 family real estate and consumer loans utilizing credit reports to supplement the underwriting process. The Corporation’s underwriting standards for 1-4 family loans are generally in accordance with the Federal Home Loan Mortgage Corporation (FHLMC) manual underwriting guidelines. Properties securing 1-4 family real estate loans are appraised by fee appraisers, which is independent of the loan origination function and has been approved by the Board of Directors and the Loan Policy Committee. The loan-to-value ratios normally do not exceed 80% without credit enhancements such as mortgage insurance. The Corporation will lend up to 100% of the lesser of the appraised value or purchase price for conventional 1-4 family real estate loans,provided private mortgage insurance is obtained. The underwriting standards for consumer loans include a determination of the applicant’s payment history on other debts and an assessment of their ability to meet existing obligations and payments on the proposed loan. To monitor and manage loan risk, policies and procedures are developed and modified, as needed by management. This activity, coupled with smaller loan amounts that are spread across many individual borrowers, minimizes risk. Additionally, market conditions are reviewed by management on a regular basis. The Corporation’s 1-4 family real estate loans are secured primarily by properties located in its primary market area. Commercial and agricultural real estate loans are subject to underwriting standards and processes similar to commercial and agricultural operating loans, in addition to those unique to real estate loans. These loans are viewed primarily as cash flow loans and secondarily as loans secured by real estate. Commercial and agricultural real estate lending typically involves higher loan principal amounts and the repayment of these loans is generally dependent on the successful operation of the property securing the loan or the business conducted on the property securing the loan. Loan to value is generally 75% of the cost or appraised value of the assets. Appraisals on properties securing these loans are performed by fee appraisers approved by the Board of Directors. Because payments on commercial and agricultural real estate loans are often dependent on the successful operation or management of the properties, repayment of such loans may be subject to adverse conditions in the real estate market or the economy. Management monitors and evaluates commercial and agricultural real estate loans based on collateral and risk rating criteria. The Corporation may require guarantees on these loans. The Corporation’s commercial and agricultural real estate loans are secured primarily by properties located in its primary market area. Commercial and agricultural operating loans are underwritten based on the Corporation’s examination of current and projected cash flows to determine the ability of the borrower to repay their obligations as agreed. This underwriting includes the evaluation of cash flows of the borrower, underlying collateral, if applicable and the borrower’s ability to manage its business activities. The cash flows of borrowers and the collateral securing these loans may fluctuate in value after the initial evaluation. A first priority lien on the general assets of the business normally secures these types of loans. Loan to value limits vary and are dependent upon the nature and type of the underlying collateral and the financial strength of the borrower. Crop and/or hail insurance may be required for agricultural borrowers. Loans are generally guaranteed by the principal(s). The Corporation’s commercial and agricultural operating lending is primarily in its primary market area. The Corporation maintains an internal audit department that reviews and validates the credit risk program on a periodic basis. Results of these reviews are presented to management and the audit committee. The internal audit process complements and reinforces the risk identification and assessment decisions made by lenders and credit personnel, as well as the Corporation’s policies and procedures. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 4 – LOANS (CONTINUED) The following tables present the activity in the allowance for loan losses by portfolio segment for the years ended December 31, 2013, 2012 and 2011: Commercial Commercial and multi-family real estate Residential 1 – 4 family real estate Consumer Total Balance at December 31, 2012 $ Provision charged to expenses ) Losses charged off ) Recoveries Balance at December 31, 2013 $ Commercial Commercial and multi-family real estate Residential 1 – 4 family real estate Consumer Total Balance at December 31, 2011 $ Provision charged to expenses ) ) ) Losses charged off ) Recoveries Balance at December 31, 2012 $ Commercial Commercial and multi-family real estate Residential 1 – 4 family real estate Consumer Total Balance at December 31, 2010 $ Provision charged to expenses ) Losses charged off ) Recoveries Balance at December 31, 2011 $ UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 4 - LOANS (CONTINUED) The following tables present the balance in the allowance for loan losses and the recorded investment in loans by portfolio segment and based on impairment method as of December 31, 2013 and 2012: Commercial Commercial and multi-family real estate Residential 1 – 4 family real estate Consumer Total Allowance for loan losses: Attributable to loans individually evaluated for impairment $ - $ $ - $ - $ Collectively evaluated for impairment Total allowance for loan losses $ Loans: Individually evaluated for impairment $ 401,028 $ $ $ - $ Collectively evaluated for impairment Total ending loans balance $ Commercial Commercial and multi-family real estate Residential 1 – 4 family real estate Consumer Total Allowance for loan losses: Attributable to loans individually evaluated for impairment $ $ $ - $ - $ Collectively evaluated for impairment Total allowance for loan losses $ Loans: Individually evaluated for impairment $ 1,241,149 $ $ $ - $ Collectively evaluated for impairment Total ending loans balance $ UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 4 - LOANS (CONTINUED) The following is a summary of the activity in the allowance for loan losses of impaired loans, which is a part of the Corporation’s overall allowance for loan losses for the years ended December31, 2013, 2012, and 2011: Balance at beginning of year $ $ $ Provision charged to operations ) Loans charged-off ) ) ) Balance at end of year $ $ $ No additional funds are committed to be advanced in connection with impaired loans. The average balance of impaired loans approximated $9,761,000, $17,188,000, and $19,429,000 during 2013, 2012, and 2011, respectively. There was approximately $203,000, $214,000 and $229,000 in interest income recognized by the Corporation on impaired loans on an accrual or cash basis during 2013, 2012 and 2011, respectively. The following table presents loans individually evaluated for impairment by class of loans as of December 31, 2013 and 2012: Recorded investment Allowance for loan losses allocated Recorded investment Allowance for loan losses allocated With no related allowance recorded: Commercial $ - $ - $ - $ - Commercial and multi-family real estate - 1,539,370 - Agriculture - - Agricultural real estate - - Consumer - Residential 1 – 4 family real estate - - With an allowance recorded: Commercial - - Commercial and multi-family real estate Agriculture - Agricultural real estate - Consumer - Residential 1 – 4 family real estate - Total $ $ $ 15,564,312 $ UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 4 - LOANS (CONTINUED) The following table presents the recorded investment in nonaccrual loans, loans past due over 90 days still on accrual and troubled debt restructurings by class of loans as of December 31, 2013 and 2012: Nonaccrual Loans past due over 90 days still accruing Troubled Debt Restructurings Nonaccrual Loans past due over 90 days still accruing Troubled Debt Restructurings Commercial $ $ - $ $ $ - $ Commercial real estate - - Agricultural real estate - Agriculture - - - Consumer - - - Residential: 1 – 4 family 17,010 - Home equity 203,520 - 71,573 - Total $ The nonaccrual balances in the table above include troubled debt restructurings that have been classified as nonaccrual. The following table presents the aging of the recorded investment in past due loans as of December 31, 2013 and 2012 by class of loans: 30 – 59 days past due 60 – 89 days past due Greater than 90 days past due Total past due Loans not past due Total Commercial $ $ $ - $ $ $ Commercial real estate Agriculture - - 401,028 401,028 12,798,477 13,199,505 Agricultural real estate 508,125 - 805,868 1,313,993 23,829,905 25,143,898 Consumer Residential real estate Total $ Commercial $ $ $ - $ $ $ Commercial real estate Agriculture - - 597,525 597,525 13,226,523 13,824,048 Agricultural real estate 47,422 - 933,945 981,367 Consumer Residential real estate Total $ UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 4 - LOANS (CONTINUED) Credit Quality Indicators: The Corporation categorizes loans into risk categories based on relevant information about the ability of borrowers to service their debt such as: current financial information, historical payment experience, credit documentation, public information, and current economic trends, among other factors. The Corporation analyzes loans individually by classifying the loans as to the credit risk. This analysis generally includes loans with an outstanding balance greater than $250,000 and non-homogenous loans, such as commercial and commercial real estate loans. This analysis is performed on a quarterly basis. The Corporation uses the following definitions for risk ratings: ● Special Mention: Loans which possess some credit deficiency or potential weakness which deserves close attention, but which do not yet warrant substandard classification. Such loans pose unwarranted financial risk that, if not corrected, could weaken the loan and increase risk in the future. The key distinctions of a Special Mention classification are that (1) it is indicative of an unwarranted level of risk, and (2) weaknesses are considered "potential", versus "defined", impairments to the primary source of loan repayment. ● Substandard: These loans are inadequately protected by the current sound net worth and paying ability of the borrower. Loans of this type will generally display negative financial trends such as poor or negative net worth, earnings or cash flow. These loans may also have historic and/or severe delinquency problems, and Corporation management may depend on secondary repayment sources to liquidate these loans. The Corporation could sustain some degree of loss in these loans if the weaknesses remain uncorrected. ● Doubtful: Loans in this category display a high degree of loss, although the amount of actual loss at the time of classification is undeterminable. This should be a temporary category until such time that actual loss can be identified, or improvements made to reduce the seriousness of the classification. Loans not meeting the criteria above that are analyzed individually as part of the above described process are considered to be pass rated loans. Loans listed as not rated are generally either less than $250,000 or are included in groups of homogenous loans. As of December 31, 2013 and 2012, and based on the most recent analysis performed, the risk category of loans by class of loans is as follows: Pass Special Mention Substandard Doubtful Not rated Commercial $ $ $ - $ $ - Commercial and multi-family real estate - Residential 1 – 4 family - - Consumer - - 8,744 - Total $ UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 4 - LOANS (CONTINUED) Pass Special Mention Substandard Doubtful Not rated Commercial $ - Commercial and multi-family real estate - Residential 1 – 4 family - - Consumer - - 13,923 - Total $ The Corporation considers the performance of the loan portfolio and its impact on the allowance for loan losses. For residential 1 – 4 family and consumer loan classes that are not rated, the Corporation also evaluates credit quality based on the aging status of the loan, which was previously presented, and by payment activity. Generally, consumer and residential 1-4 family loans not rated that are 90 days past due or are classified as nonaccrual and collectively evaluated for impairment, are considered nonperforming. The following table presents the recorded investment in residential 1–4 family and consumer loans that are not risk rated, based on payment activity as of December 31, 2013 and 2012: Consumer Residential 1 – 4 family Consumer Residential 1 – 4 family Performing $ Nonperforming Total $ UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 4 - LOANS (CONTINUED) Modifications: The Corporation’s loan portfolio also includes certain loans that have been modified in a Troubled Debt Restructuring (TDR), where economic concessions have been granted to borrowers who have experienced or are expected to experience financial difficulties. These concessions typically result from the Corporation’s loss mitigation activities and could include reductions in the interest rate, payment extensions, forgiveness of principal, forbearance or other actions. All TDRs are also classified as impaired loans. When the Corporation modifies a loan, management evaluates any possible concession based on the present value of expected future cash flows, discounted at the contractual interest rate of the original loan agreement, except when the sole (remaining) source of repayment for the loan is the operation or liquidation of the collateral. In these cases, management uses the current fair value of the collateral, less selling costs, instead of discounted cash flows. If management determines that the value of the modified loan is less than the recorded investment in the loan (net of previous charge-offs, deferred loan fees or costs and unamortized premium or discount), an impairment is recognized through a specific reserve in the allowance or a direct write down of the loan balance if collection is not expected. The following table includes the recorded investment and number of modifications for TDR loans during the year ended December 31, 2013. There were no modifications classified as TDR loans during 2012. Number of modifications Recorded investment Allowance for loan losses allocated Troubled Debt Restructurings: Commercial Real Estate 2 $ $ - Certain directors and executive officers, including their immediate families and companies in which they are principal owners, are loan customers of the Corporation. Such loans are made in the ordinary course of business in accordance with the normal lending policies of the Corporation, including the interest rate charged and collateralization. Such loans amounted to $45,480, $989,194, and $3,013,156 at December31, 2013, 2012, and 2011 respectively. The following is a summary of activity during 2013, 2012, and 2011 for such loans: Beginning of year $ $ $ Additions - - Repayments ) ) ) End of year $ 45,480 $ 989,194 $ Additions and repayments include loan renewals, as well as net borrowings and repayments under revolving lines-of-credit. The increase in repayments in 2012 was partially due to a pay down in a line of credit of approximately $1.5 million. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 5 - PREMISES AND EQUIPMENT The following is a summary of premises and equipment at December 31, 2013 and 2012: Land and improvements $ $ Buildings Equipment Less accumulated depreciation Premises and equipment, net $ $ Depreciation expense amounted to $447,326 in 2013, $474,569 in 2012 and $520,448 in 2011. NOTE 6 - SERVICING Mortgage loans serviced for others are not included in the accompanying consolidated balance sheets. The unpaid principal balance of mortgage loans serviced for others approximated $176,855,000 and $175,583,000 at December 31, 2013 and 2012, respectively. Mortgage servicing rights are included in other assets in the accompanying consolidated balance sheets. The Corporation has elected to record its mortgage servicing rights using the fair value measurement method. Significant assumptions used in determining the fair value of servicing rights as of December31, 2013 and 2012 include: Prepayment assumptions: Based on the PSA Standard Prepayment Model Internal rate of return: 8% to 10% Servicing costs (per loan, annually, increased at the rate of $1 per 1% delinquency based on loan count): – $55 Inflation rate of servicing costs: 3% Earnings rate: 0.25% in 2013 and 1% in 2012 Following is a summary of mortgage servicing rights activity for the years ended December31, 2013, 2012 and 2011: Fair value at beginning of year $ $ $ Capitalized servicing rights – new loan sales Disposals (amortization based on loan payments and payoffs) Change in fair value ) Fair value at end of year $ $ $ UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 6 - SERVICING (CONTINUED) The change in fair value of servicing rights for the year ended December 31, 2013 resulted from changes in external market conditions, including prepayment assumptions, which is a key valuation input used in determining the fair value of servicing. While prepayment assumptions are constantly changing, such changes are typically within a relatively small parameter from period to period. The prepayment assumption factor used in determining the fair value of servicing at December 31, 2013 was 164 compared to 398 at December31, 2012 and 465 at December 31, 2011. The earnings rate used in determining the fair value of servicing at December 31, 2013 was 0.25% compared to 1.0% at December 31, 2012 and 2011. The earnings rate was decreased to reflect changes in the observable market. NOTE 7 - DEPOSITS Time deposits at December 31, 2013 and 2012 include individual deposits of $100,000 or more approximating $53,642,036 and $57,112,173, respectively. Interest expense on time deposits of $100,000 or more approximated $638,098 for 2013, and $784,218 for 2012. At December 31, 2013, time deposits approximated $172,347,668 and were scheduled to mature as follows: 2014, $86,975,644; 2015, $50,506,506; 2016, $16,157,832; 2017, $13,415,377; 2018, $4,061,999; and thereafter, $1,230,310. NOTE 8 – OTHER BORROWINGS Other borrowings consists of the following at December 31, 2013 and 2012: Federal Home Loan Bank borrowings: Secured note, with interest at 4.20% through February 28, 2008, thereafter putable back at the option of the holder, due February 28, 2017 $ - $ 10,000,000 Secured note, with interest at 3.95% through September 11, 2008, thereafter putable back at the option of the holder, due September 11, 2017 Total Federal Home Loan Bank borrowings Customer repurchase agreements with an average outstanding rate of .14% at December 31, 2013 and .17% at December 31, 2012 Total other borrowings $ 12,100,552 $ 22,557,220 Federal Home Loan Bank borrowings are secured by Federal Home Loan Bank stock and eligible mortgage loans approximating $65,574,000 at December 31, 2013. The interest rate on the advance outstanding at December31, 2013, secured by individual mortgages under blanket agreement was 3.95%, with maturity in September 2017. At December 31, 2013, the Corporation had $81,641,030 of borrowing availability under various line-of-credit agreements with the Federal Home Loan Bank and other financial institutions. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 9 - JUNIOR SUBORDINATED DEFERRABLE INTEREST DEBENTURES The Corporation has formed and invested $300,000 in a business trust, United (OH) Statutory Trust (United Trust) which is not consolidated by the Corporation. United Trust issued $10,000,000 of trust preferred securities, which are guaranteed by the Corporation, and are subject to mandatory redemption upon payment of the debentures. United Trust used the proceeds from the issuance of the trust preferred securities, as well as the Corporation’s capital investment, to purchase $10,300,000 of junior subordinated deferrable interest debentures issued by the Corporation. The debentures have a stated maturity date of March 26, 2033. As of March 26, 2008, and quarterly thereafter, the debentures may be shortened at the Corporation’s option. The interest rate of the debentures was fixed at 6.40% for a five-year period through March 26, 2008. Effective March 27, 2008, interest is at a floating rate adjustable quarterly and equal to 315 basis points over the 3-month LIBOR amounting to 3.40% at December 31, 2013, 3.46% at December 31, 2012 and 3.72% at December 31, 2011, with interest payable quarterly. The Corporation has the right, subject to events in default, to defer payments of interest on the debentures by extending the interest payment period for a period not exceeding 20 consecutive quarterly periods. Interest expense on the debentures amounted to $353,000 in 2013, $368,000 in 2012, and $350,180 in 2011, and is included in interest expense-borrowings in the accompanying consolidated statements of income. Each issue of the trust preferred securities carries an interest rate identical to that of the related debenture. The securities have been structured to qualify as Tier I capital for regulatory purposes and the dividends paid on such are tax deductible. However, the securities cannot be used to constitute more than 25% of the Corporation’s Tier I capital inclusive of these securities under Federal Reserve Board guidelines. NOTE 10 - OTHER OPERATING EXPENSES Other operating expenses consisted of the following for the years ended December31, 2013, 2012 and 2011: Data processing $ $ $ Professional fees Franchise tax Advertising ATM processing and other fees Amortization of core deposit intangible asset Postage Stationery and supplies FDIC assessment Loan closing fees Internet banking Other real estate owned Deposit losses & recoveries Prepayment penalty on borrowings - - Other Total other operating expenses $ $ $ UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 11 - INCOME TAXES The provision for income taxes for the years ended December 31, 2013, 2012 and 2011 consist of the following: Current $ $ $ Deferred ) Total provision for income taxes $ $ $ The income tax provision attributable to income from operations differed from the amounts computed by applying the U.S. federal income tax rate of 34% to income before income taxes as a result of the following: Expected tax using statutory tax rate of 34% $ $ $ Increase (decrease) in tax resulting from: Tax-exempt income on state and municipal securities and political subdivision loans ) ) ) Interest expense associated with carrying certain state and municipal securities and political subdivision loans Tax-exempt income on life insurance contracts ) ) ) Deductible dividends paid to United Bancshares, Inc. ESOP ) ) ) Uncertain tax position reserves ) ) Other, net Total provision for income taxes $ $ $ The deferred income tax expense (benefit) of $1,032,000 in 2013, $516,431 in 2012, and $(232,354) in 2011 resulted from the tax effects of temporary differences. There was no impact for changes in tax laws and rates or changes in the valuation allowance for deferred tax assets. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 11 - INCOME TAXES (CONTINUED) The tax effects of temporary differences that give rise to significant portions of the deferred tax assets and deferred tax liabilities at December 31, 2013 and 2012 are presented below: Deferred tax assets: Allowance for loan losses $ $ Deferred compensation Alternative minimum tax credits Nonaccrual loan interest Deferred loan fees Other real estate owned Accrued vacation expense Unrealized loss on securities available-for-sale - Other Net operating loss - Total deferred tax assets $ $ Deferred tax liabilities: Unrealized gain on securities available-for-sale $ - $ Federal Home Loan Bank stock dividends Capitalized mortgage servicing rights Depreciation and amortization Prepaid expenses Other Total deferred tax liabilities Net deferred tax assets (liabilities) $ 463,500 $ ) Net deferred tax assets (liabilities) at December 31, 2013 and 2012 are included in other assets (liabilities) in the consolidated balance sheets. The Corporation has $594,000 of federal losses which, for administrative ease, Management is electing to carry forward since carryback would only increase our alternative minimum tax credit carryforward. These losses will expire in 2033; the alternative minimum tax credit has an indefinite life. Management believes it is more likely than not that the benefit of deferred tax assets will be realized. Consequently, no valuation allowance for deferred tax assets is deemed necessary as of December31, 2013 and 2012. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 11 - INCOME TAXES (CONTINUED) Unrecognized Tax Benefits A reconciliation of the beginning and ending amount of unrecognized tax benefits is as follows: Balance at January 1 $ $ Additions based on tax positions related to the current year Reductions due to the statute of limitation - ) Balance at December 31 $ $ The Corporation had unrecognized tax benefits of $72,100 and $66,000 at December 31, 2013 and 2012, respectively. Such unrecognized tax benefits, if recognized, would favorably affect the effective income tax rate in future periods. The Corporation does not expect the total amount of unrecognized tax benefits to significantly change in the next twelve months. The amount of accrued interest, net of federal tax, related to the Corporation’s uncertain tax positions was $4,500 at December 31, 2013 and $3,000 at December 31, 2012, respectively. The Corporation and its subsidiaries are subject to U.S. federal income tax. The Corporation and its subsidiaries are no longer subject to examination by taxing authorities for years before 2010. There are no current federal examinations of the Corporations open tax years. NOTE 12 - EMPLOYEE AND DIRECTOR BENEFITS The Corporation sponsors a salary deferral, defined contribution plan which provides for both profit sharing and employer matching contributions. The plan permits investing in the Corporation’s stock subject to certain limitations. Participants who meet certain eligibility conditions are eligible to participate and defer a specified percentage of their eligible compensation subject to certain income tax law limitations. The Corporation makes discretionary matching and profit sharing contributions, as approved annually by the Board of Directors, subject to certain income tax law limitations. Contribution expense for the plan amounted to $530,989, $564,654, and $519,300 in 2013, 2012, and 2011, respectively. At December 31, 2013, the Plan owned 340,606 shares of the Corporation’s common stock. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 12 - EMPLOYEE AND DIRECTOR BENEFITS (CONTINUED) The Corporation also sponsors nonqualified deferred compensation plans, covering certain directors and employees, which have been indirectly funded through the purchase of split-dollar life insurance policies. In connection with the policies, the Corporation has provided an estimated liability for accumulated supplemental retirement benefits amounting to $604,316 and $606,604 at December31, 2013 and 2012, respectively, which is included in other liabilities in the accompanying consolidated balance sheets. The Corporation has also purchased split-dollar life insurance policies for investment purposes to fund other employee benefit plans. The combined cash values of these policies aggregated $13,530,890 and $13,143,375 at December31, 2013 and 2012, respectively. Under an employee stock purchase plan, eligible employees may defer a portion of their compensation and use the proceeds to purchase stock of the Corporation at a discount determined semi-annually by the Board of Directors as stipulated in the plan. The Corporation sold from treasury 746 shares in 2013, 626 shares in 2012, and 790 shares in 2011 under the plan. The Corporation has an agreement with The Bank of Leipsic’s former President, who is the Corporation’s current Chairman of the Board of Directors, to provide for retirement compensation benefits. Such benefits are to be paid over a period of twenty years commencing upon retirement effective December31, 2001. At December31, 2013 and 2012, the net present value (based on the 12% discount rate in effect at the time of origination of the agreement) of future deferred compensation payments amounted to $256,363 and $274,405, respectively. Such amounts are included in other liabilities in the December 31, 2013 and 2012 consolidated balance sheets. A split-dollar life insurance policy has been purchased and is available to fund a portion of the future deferred compensation payments. The cash value of the policy amounted to $642,248 and $617,808 at December31, 2013 and 2012, respectively. The Chief Executive Officer and Chief Financial Officer of the Corporation have employment agreements which provide for certain compensation and benefits should any triggering events occur, as specified in the agreements, including change of control or termination without cause. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 13 - FINANCIAL INSTRUMENTS WITH OFF-BALANCE SHEET RISK The Corporation is party to financial instruments with off-balance sheet risk in the normal course of business to meet the financing needs of its customers. These financial instruments are primarily loan commitments to extend credit and letters of credit. These instruments involve, to varying degrees, elements of credit risk in excess of the amounts recognized in the consolidated balance sheets. The contract amount of these instruments reflects the extent of involvement the Corporation has in these financial instruments. The Corporation’s exposure to credit loss in the event of the nonperformance by the other party to the financial instruments for loan commitments to extend credit and letters of credit is represented by the contractual amounts of these instruments. The Corporation uses the same credit policies in making loan commitments as it does for on-balance sheet loans. The following financial instruments whose contract amount represents credit risk were outstanding at December 31, 2013 and 2012: Contract amount Commitments to extend credit $ $ Letters of credit $ $ Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract. Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee. Since many of the commitments are expected to expire without being drawn upon, the total commitment amount does not necessarily represent future cash requirements. The Corporation evaluates each customer’s credit worthiness on a case-by-case basis. The amount of collateral obtained if deemed necessary by the Corporation upon extension of credit is based on management’s credit evaluation of the customer. Collateral held varies but may include accounts receivable, inventory, property, plant, and equipment, and income-producing commercial properties. Letters of credit are written conditional commitments issued by the Corporation to guarantee the performance of a customer to a third party and are reviewed for renewal at expiration. All letters of credit outstanding at December 31, 2013 expire in 2014. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loans to customers. The Corporation requires collateral supporting these commitments when deemed necessary. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 14 - REGULATORY MATTERS The Corporation (on a consolidated basis) and Bank are subject to various regulatory capital requirements administered by the federal and state banking agencies. Failure to meet minimum capital requirements can initiate certain mandatory and possibly additional discretionary actions by regulators that, if undertaken, could have a direct material effect on the Corporation’s and Bank’s financial statements. Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Corporation and Bank must meet specific capital guidelines that involve quantitative measures of their assets, liabilities, and certain off-balance-sheet items as calculated under regulatory accounting practices. The capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors. Prompt corrective action provisions are not applicable to bank holding companies. Quantitative measures established by regulation to ensure capital adequacy require the Corporation and Bank to maintain minimum amounts and ratios (set forth in the following table) of total and TierI capital (as defined in the regulations) to risk-weighted assets (as defined), and of Tier I capital to average assets (as defined). Management believes, as of December31, 2013 and 2012, that the Corporation and Bank meet all capital adequacy requirements to which they are subject. Furthermore, the Board of Directors of the Bank has adopted a resolution to maintain TierI capital at or above 8% of total assets. As of December 31, 2013, the most recent notification from federal and state banking agencies categorized the Bank as “well capitalized” under the regulatory framework for prompt corrective action. To be categorized as “well capitalized”, an institution must maintain minimum total risk-based, Tier I risk-based and Tier I leverage ratios as set forth in the following table. There are no conditions or events since that notification that management believes have changed the Bank’s category. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 14 - REGULATORY MATTERS (CONTINUED) The actual capital amounts and ratios of the Corporation and Bank as of December 31, 2013 and 2012 are presented in the following table: Actual Minimum capital requirement Minimum to be well capitalized under prompt C orrective action provisions Amount Ratio Amount Ratio Amount Ratio As of December 31, 2013 (Dollars in Thousands) Total Capital (to Risk- Weighted Assets) Consolidated $ % $ > % N/A N/A Bank $ % $ > % $ % Tier I Capital (to Risk- Weighted Assets) Consolidated $ % $ > % N/A N/A Bank $ % $ > % $ % Tier I Capital (to Average Assets) Consolidated $ % $ > % N/A N/A Bank $ % $ > % $ % As of December 31, 2012 Total Capital (to Risk- Weighted Assets) Consolidated $ % $ > % N/A N/A Bank $ % $ > % $ % Tier I Capital (to Risk- Weighted Assets) Consolidated $ % $ > % N/A N/A Bank $ % $ > % $ % Tier I Capital (to Average Assets) Consolidated $ % $ > % N/A N/A Bank $ % $ > % $ 27,623 % On a parent company only basis, the Corporation’s primary source of funds is dividends paid by the Bank. The ability of the Bank to pay dividends is subject to limitations under various laws and regulations, and to prudent and sound banking principles. Generally, subject to certain minimum capital requirements, the Bank may declare dividends without the approval of the State of Ohio Division of Financial Institutions, unless the total dividends in a calendar year exceed the total of the Bank’s net profits for the year combined with its retained profits of the two preceding years. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 15 - CONDENSED PARENT COMPANY FINANCIAL INFORMATION A summary of condensed financial information of the parent company as of December 31, 2013 and 2012 and for each of the three years in the period ended December 31, 2013 is as follows: Condensed Balance Sheets Assets: Cash $ 1,070,196 $ 1,804,808 Investment in bank subsidiary Premises and equipment, net of accumulated depreciation Other assets, including income taxes receivable from bank subsidiary of $757,993 in 2013 and $137,993 in 2012 Total assets $ 73,568,603 $ 74,529,856 Liabilities: Accrued expenses $ 47,190 $ 59,651 Federal income taxes payable - Junior subordinated deferrable interest debentures Total liabilities Shareholders’ equity: Common stock Surplus Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock, at cost ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ 73,568,603 $ 74,529,856 Condensed Statements of Income Income – including dividends from bank subsidiary $ 975,356 $ 800,155 $ 575,099 Expenses – interest expense, professional fees and other expenses, net of federal income tax benefit ) ) ) Income before equity in undistributed net income of bank subsidiary Equity in undistributed net income of bank subsidiaries Net income $ 4,641,204 $ 4,484,817 $ 2,942,645 UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 15 - CONDENSED PARENT COMPANY FINANCIAL INFORMATION (CONTINUED) Condensed Statements of Cash Flows Cash flows from operating activities: Net income $ 4,641,204 $ 4,484,817 $ 2,942,645 Adjustments to reconcile net income to net cash provided by operating activities: Equity in undistributed net income of bank subsidiary ) ) ) Depreciation and amortization (Increase) decrease in other assets ) Increase (decrease) in other liabilities, including accrued expenses ) Net cash provided by operating activities Cash flows from financing activities: Purchase treasury stock - - Proceeds from sale of treasury shares Cash dividends paid ) ) - Net cash (used in) provided by financing activities ) ) Net increase (decrease) in cash ) Cash at beginning of the year Cash at end of the year $ 1,070,196 $ 1,804,808 $ 1,581,629 During 2005, the Board of Directors approved a program whereby the Corporation purchases shares of its common stock in the open market. The decision to purchase shares, the number of shares to be purchased, and the price to be paid depends upon the availability of shares, prevailing market prices, and other possible considerations which may impact the advisability of purchasing shares. The Corporation purchased 5,000 shares in 2013 (none in 2012 or 2011) under the program. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 16 - FAIR VALUE MEASUREMENTS Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. A fair value measurement assumes that the transaction to sell the asset or transfer the liability occurs in the principal market for the asset or liability or, in the absence of a principal market, the most advantageous market for the asset or liability. The price in the principal (or most advantageous) market used to measure the fair value of the asset or liability shall not be adjusted for transaction costs. An orderly transaction is a transaction that assumes exposure to the market for a period prior to the measurement date to allow for marketing activities that are usual and customary for transactions involving such assets and liabilities; it is not a forced transaction. Market participants are buyers and sellers in the principal market that are independent, knowledgeable, and both able and willing to transact. FASB ASC 820-10, Fair Value Measurements (ASC820-10) requires the use of valuation techniques that are consistent with the market approach, the income approach, and/or the cost approach. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable assets and liabilities. The income approach uses valuation techniques to convert future amounts, such as cash flows or earnings, to a single present amount on a discounted basis. The cost approach is based on the amount that currently would be required to replace the service capacity of an asset (replacement cost). Valuation techniques should be consistently applied. Inputs to valuation techniques refer to the assumptions that market participants would use in pricing the asset or liability. Inputs may be observable or unobservable. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from independent sources. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. In that regard, ASC 820-10 establishes a fair value hierarchy for valuation inputs that gives the highest priority to quoted prices in active markets for identical assets or liabilities and the lowest priority to unobservable inputs. The fair value hierarchy is as follows: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Corporation has the ability to access at the measurement date. Level 2 – Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. Level 2 inputs include quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability; and inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level 3 – Unobservable inputs for the asset or liability for which there is little, if any, market activity at the measurement date. Unobservable inputs reflect the Corporation’s own assumptions about what market participants would use to price the asset or liability. The inputs are developed based on the best information available in the circumstances, which might include the Corporation’s own financial data such as internally developed pricing models, discounted cash flow methodologies, as well as instruments for which the fair value determination requires significant management judgment. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 16 - FAIR VALUE MEASUREMENTS (CONTINUED) The following table summarizes financial assets (there were no financial liabilities) measured at fair value as of December31, 2013 and 2012, segregated by the level of the valuation inputs within the fair value hierarchy utilized to measure fair value: Level 1 inputs Level 2 inputs Level 3 inputs Total fair value Recurring: Securities available-for-sale: U.S. Government and Agencies $ - $ 12,333,009 $ - $ 12,333,009 Obligations of state and political subdivisions - - Mortgage-backed - - Other - - Mortgage servicing rights - - Total recurring $ - $ $ $ Nonrecurring: Impaired loans, net $ - $ - $ $ Other real estate owned - - Total nonrecurring $ - $ - $ $ Recurring: Securities available-for-sale: U.S. Government and Agencies $ - $ 15,554,085 $ - $ Obligations of state and political subdivisions - - Mortgage-backed - - Other - - Mortgage servicing rights - - Total recurring $ - $ $ $ Nonrecurring: Impaired loans, net $ - $ - $ $ Other real estate owned - - Total nonrecurring $ - $ - $ $ There were no financial instruments measured at fair value that moved to a lower level in the fair value hierarchy during 2013 and 2012 due to the lack of observable quotes in inactive markets for those instruments at December 31, 2013 and 2012. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 16 - FAIR VALUE MEASUREMENTS (CONTINUED) The table below presents a reconciliation and income statement classification of gains and losses for mortgage servicing rights, which is measured at fair value on a recurring basis using significant unobservable inputs (Level 3) for the years ended December 31, 2013, 2012 and 2011: Balance at beginning of year $ 930,760 $ 727,240 $ 1,114,126 Gains or losses, including realized and unrealized: Purchases, issuances, and settlements Disposals – amortization based on loan payments and payoffs ) ) ) Changes in fair value ) Balance at end of year $ 1,398,396 $ 930,760 $ 727,240 A description of the valuation methodologies used for instruments measured at fair value, as well as the general classification of such instruments pursuant to the valuation hierarchy, and disclosure of unobservable inputs follows. In general, fair value is based upon quoted market prices, where available. If such quoted market prices are not available, fair value is based upon internally developed models that primarily use, as inputs, observable market-based parameters. Valuation adjustments may be made to ensure that financial instruments are recorded at fair value. These adjustments may include amounts to reflect counterparty credit quality, the Corporation’s creditworthiness, among other things, as well as unobservable parameters. Any such valuation adjustments are applied consistently over time. The Corporation’s valuation methodologies may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. While management believes the Corporation’s valuation methodologies are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different estimate of fair value at the reporting date. Securities Available-for-Sale Where quoted prices are available in an active market, securities are classified within Level1 of the valuation hierarchy. Level 1 securities would typically include government bonds and exchange traded equities. If quoted market prices are not available, then fair values are estimated using pricing models, quoted prices of securities with similar characteristics, or discounted cash flows. Examples of such instruments, which would generally be classified within Level2 of the valuation hierarchy, include U.S. Government and agencies, municipal bonds, mortgage-backed securities, and asset-backed securities. In certain cases where there is limited activity or less transparency around inputs to the valuation, securities may be classified within Level3 of the valuation hierarchy. The Corporation did not have any securities classified as Level1 or Level3 at December 31, 2013 and 2012. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 16 - FAIR VALUE MEASUREMENTS (CONTINUED) Mortgage Servicing Rights The Corporation records mortgage servicing rights at estimated fair value based on a discounted cash flow model which includes discount rates between -0.14% and 1.31%, in addition to assumptions disclosed in note 6 that are considered to be unobservable inputs. Due to the significance of the level 3 inputs, mortgage servicing rights have been classified as level 3. Impaired Loans The Corporation does not record impaired loans at fair value on a recurring basis. However, periodically, a loan is considered impaired and is reported at the fair value of the underlying collateral less estimated cost to sell, if repayment is expected solely from collateral. Collateral values are estimated using level 2 inputs, including recent appraisals and level 3 inputs based on customized discounting criteria such as additional appraisal adjustments to consider deterioration of value subsequent to appraisal date and estimated cost to sell. Additional appraisal adjustments range between 10% and 70% of appraised value, and estimated selling cost ranges between 10% and 20% of the adjusted appraised value. Due to the significance of the level 3 inputs, impaired loans fair values have been classified as level 3. Other Real Estate Owned The Corporation values other real estate owned at the estimated fair value of the underlying collateral less appraisal adjustments between 10% and 20% of appraised value, and expected selling costs between 10% and 20% of adjusted appraised value. Such values are estimated primarily using appraisals and reflect a market value approach. Due to the significance of the Level3 inputs, other real estate owned has been classified as Level 3. Certain financial assets and financial liabilities are measured at fair value on a nonrecurring basis; that is, the instruments are not measured at fair value on an ongoing basis but are subject to fair value adjustments in certain circumstances, for example, when there is evidence of impairment. Financial assets and financial liabilities, excluding impaired loans and other real estate owned, measured at fair value on a nonrecurring basis were not significant at December31, 2013. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 17 - FAIR VALUE OF FINANCIAL INSTRUMENTS The carrying amounts and estimated fair values of recognized financial instruments at December 31, 2013 and 2012 are as follows: Carrying amount Estimated value Carrying amount Estimated value Input level (dollars in thousands) FINANCIAL ASSETS Cash and cash equivalents $ 1 Securities, including Federal Home Loan Bank stock 2 Certificates of deposit Loans held for sale 3 Net loans 3 Mortgage servicing rights 3 $ Carrying amount Estimated value Carrying amount Estimated value Input level (dollars in thousands) FINANCIAL LIABILITIES Deposits Maturity $ $ 172,956 $ $ 187,436 3 Non-maturity 1 Other borrowings 3 Junior subordinated deferrable interest debentures 3 $ The above summary does not include accrued interest receivable and cash surrender value of life insurance which are also considered financial instruments. The estimated fair value of such items is considered to be their carrying amounts, and would be considered level 1 inputs. There are also unrecognized financial instruments at December 31, 2013 and 2012 which relate to commitments to extend credit and letters of credit. The contract amount of such financial instruments amounts to $76,322,000 at December31, 2013 and $85,643,000 at December31, 2012. Such amounts are also considered to be the estimated fair values. The following methods and assumptions were used to estimate the fair value of each class of financial instruments shown above: Cash and cash equivalents: Fair value is determined to be the carrying amount for these items (which include cash on hand, due from banks, and federal funds sold) because they represent cash or mature in 90 days or less and do not represent unanticipated credit concerns. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 17 - FAIR VALUE OF FINANCIAL INSTRUMENTS (CONTINUED) Securities: Where quoted prices are available in an active market, securities are classified within Level1 of the valuation hierarchy. Level 1 securities would typically include government bonds and exchange traded equities. If quoted market prices are not available, then fair values are estimated using pricing models, quoted prices of securities with similar characteristics, or discounted cash flows. Examples of such instruments, which would generally be classified within Level2 of the valuation hierarchy, include municipal bonds, mortgage-backed securities, and asset-backed securities. In certain cases where there is limited activity or less transparency around inputs to the valuation, securities may be classified within Level3 of the valuation hierarchy. The Corporation did not have any securities classified as Level1 or Level3 at December 31, 2013 and 2012. Certificates of deposit: Carrying value of certificates of deposit estimates fair value. Loans: Fair value for loans was estimated for portfolios of loans with similar financial characteristics. For adjustable rate loans, which re-price at least annually and generally possess low risk characteristics, the carrying amount is believed to be a reasonable estimate of fair value. For fixed rate loans the fair value is estimated based on a discounted cash flow analysis, considering weighted average rates and terms of the portfolio, adjusted for credit and interest rate risk inherent in the loans. Fair value for nonperforming loans is based on recent appraisals or estimated discounted cash flows. Mortgage servicing rights: The fair value for mortgage servicing rights is determined based on an analysis of the portfolio by an independent third party. Deposit liabilities: The fair value of core deposits, including demand deposits, savings accounts, and certain money market deposits, is the amount payable on demand. The fair value of fixed-maturity certificates of deposit is estimated using the rates offered at year end for deposits of similar remaining maturities. The estimated fair value does not include the benefit that results from the low-cost funding provided by the deposit liabilities compared to the cost of borrowing funds in the marketplace. Other financial instruments: The fair value of commitments to extend credit and letters of credit is determined to be the contract amount, since these financial instruments generally represent commitments at existing rates. The fair value of other borrowings is determined based on a discounted cash flow analysis using current interest rates. The fair value of the junior subordinated deferrable interest debentures is determined based on quoted market prices of similar instruments. UNITED BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 17 - FAIR VALUE OF FINANCIAL INSTRUMENTS (CONTINUED) The fair value estimates of financial instruments are made at a specific point in time based on relevant market information. These estimates do not reflect any premium or discount that could result from offering for sale at one time the entire holdings of a particular financial instrument over the value of anticipated future business and the value of assets and liabilities that are not considered financial instruments. Since no ready market exists for a significant portion of the financial instruments, fair value estimates are largely based on judgments after considering such factors as future expected credit losses, current economic conditions, risk characteristics of various financial instruments, and other factors. These estimates are subjective in nature and involve uncertainties and matters of significant judgment and therefore cannot be determined with precision. Changes in assumptions could significantly affect these estimates. NOTE 18 - CONTINGENT LIABILITIES In the normal course of business, the Corporation and its subsidiary may be involved in various legal actions, but in the opinion of management and legal counsel, the ultimate disposition of such matters is not expected to have a material adverse effect on the consolidated financial statements. NOTE 19 - QUARTERLY FINANCIAL DATA (UNAUDITED) The following represents a summary of selected unaudited quarterly financial data for 2013 and 2012: Income per commonshare Interest income Net interest income Net income Basic Diluted (Dollars in thousands, except per share data) First quarter $ 4,834 $ 4,018 $ 1,098 $ .318 $ .318 Second quarter $ 4,902 $ 4,086 $ 1,347 $ .391 $ .391 Third quarter $ 4,913 $ 4,091 $ 1,116 $ .324 $ .324 Fourth quarter $ 5,205 $ 4,410 $ 1,080 $ .312 $ .312 First quarter $ 5,877 $ 4,417 $ 1,003 $ .291 $ .291 Second quarter $ 5,682 $ 4,422 $ 1,203 $ .349 $ .349 Third quarter $ 5,564 $ 4,501 $ 1,104 $ .320 $ .320 Fourth quarter $ 5,468 $ 4,576 $ 1,175 $ .341 $ .341
